Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors FutureFuel Corp.: We consent to the incorporation by reference in the registration statement on Form S-8 of FutureFuel Corp. and subsidiary (the Company) of our report dated December27, 2007, with respect to the statements of operations, changes in stockholder’s equity, and cash flows for the ten months ended October31, 2006 and for the year ended December31, 2005 of FutureFuel Chemical Company, formerly known as Eastman SE, Inc, which report appears in the December31, 2007, annual report on Form 10-K of the Company. /s/ KPMG LLP St.
